WO                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA



UNITED STATES OF AMERICA,              )
                                       )
                            Plaintiff, )
                                       )
      vs.                              )
                                       )
GUILLERMO MURGIA,                      )
                                       )                   No. 3:10-cr-0076-01-HRH
                          Defendant.   )
_______________________________________)




                                       ORDER

                            Motion for Habeas Corpus Relief
                            and Interim Conditional Release

       Defendant Guillermo Murgia moves for habeas corpus relief and interim conditional

release.1 This motion is opposed, and plaintiff the United States of America cross-moves to

dismiss Murgia’s habeas petition.2 The cross-motion is opposed by Murgia.3 Oral argument

was not requested and is not deemed necessary.




       1
       Docket No. 162.
       2
       Docket No. 164.
       3
       Docket No. 166.

                                            -1-
                                        Background

       Murgia was convicted of a drug conspiracy and was originally sentenced to 135

months.4 On June 16, 2015, the court reduced Murgia’s sentence to 120 months.5 Murgia

represents that he is presently in prerelease custody and is being supervised on electronic

monitoring in Anchorage, Alaska. Plaintiff offers evidence that Murgia is presently in the

custody of the Residential Reentry Management office in Seattle, Washington.6 Murgia is

currently scheduled to be released from custody on June 17, 2019.

       Pursuant to 28 U.S.C. § 2241, Murgia now moves for habeas relief, arguing that he

is entitled to have his good time credits calculated under the First Step Act’s amendment to

18 U.S.C. § 3624(b). Murgia contends that under such a calculation his release date would

have been April 8, 2019.

                                         Discussion

       As an initial matter, Murgia should have filed a habeas petition as an independent civil

suit rather than filing a motion in his underlying criminal case. See Riddle v. Dyche, 262

U.S. 333, 335-336 (1923) (“[t]he writ of habeas corpus is not a proceeding in the original

criminal prosecution, but an independent civil suit”). Secondly, “petitions that challenge the

manner, location, or conditions of a sentence’s execution[,]” such as Murgia has brought



       4
        Docket No. 106.
       5
        Docket No. 158.
       6
        Exhibit 1, Opposition to Motion for Interim and Habeas Relief, Docket No. 164.

                                             -2-
here, “must be brought pursuant to § 2241 in the custodial court.” Hernandez v. Campbell,

204 F.3d 861, 864 (9th Cir. 2000). The only evidence before the court is that Murgia is in

custody in Seattle, Washington, which means his § 2241 petition should have been brought

in the Western District of Washington, not the District of Alaska. Although Murgia contends

that he is currently in Anchorage, he has offered no evidence to support this contention.

Moreover, “the proper respondent” to a habeas petition challenging a petitioner’s present

physical confinement “is the warden of the facility where the prisoner is being held[.]”

Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004). Even assuming Murgia is in Anchorage as

he contends, the United States is not the proper respondent. For all of these reasons,

Murgia’s habeas motion must be denied. But even assuming that Murgia’s habeas motion

was properly before this court,7 the court would deny the motion for the reasons set out

below.

         Prior to December 21, 2018, Section 3624(b), the good time credit statute, provided

that “[a] federal prisoner may receive ‘up to fifty-four days at the end of each year of the

prisoner’s term of imprisonment, beginning at the end of the first year of the term,’ subject



         7
        The court is mindful “that habeas petitioners [must] exhaust all available judicial and
administrative remedies before seeking relief under § 2241.” Ward v. Chavez, 678 F.3d
1042, 1045 (9th Cir. 2012). “This exhaustion requirement is subject to waiver in § 2241
cases because it is not a jurisdictional prerequisite.” Id. (citation omitted). But, “exhaustion
can be waived ‘if pursuing those [administrative] remedies would be futile.’” Id. (quoting
Fraley v. U.S. Bureau of Prisons, 1 F.3d 924, 925 (9th Cir. 1993)). The court believes that
exhaustion would be futile in this instance because the BOP has taken the position that the
First Step Act amendment to the good time credit statute did not take effect immediately.

                                              -3-
to the BOP’s determination that ‘during that year, the prisoner has displayed exemplary

compliance with institutional disciplinary regulations.’” Pacheco-Camacho v. Hood, 272

F.3d 1266, 1267 (9th Cir. 2001) (quoting 18 U.S.C. § 3624(b)(1)). Although the statute

made reference to 54 days of good time credit, for years, the BOP interpreted the good time

credit statute to permit a maximum credit of 47 days per year, rather than 54 days per year.

This was because the BOP counted the 54 days against time actually served, as opposed to

the sentence imposed. Section 102(b) of the First Step Act “fixes” this problem by amending

Section 3624(b)(1) “by striking ‘, beyond the time served, of up to 54 days at the end of each

year of the prisoner’s term of imprisonment, beginning at the end of the first year of the

term,’ and inserting ‘of up to 54 days for each year of the prisoner’s sentence imposed by the

court[.]’”8 In other words, the First Step Act amendment clarifies that the 54 days should be

calculated based on the sentence imposed by the court, not the time actually served.

       Murgia argues that this amendment to the good time credit statute became effective

on the date the First Step Act was signed into law, December 21, 2018. Plaintiff disagrees

and argues that there is a delayed effective date for this amendment.

       “‘In the absence of an express provision in the statute itself, an act takes effect on the

date of its enactment.’” United States v. Shaffer, 789 F.2d 682, 686 (9th Cir. 1986) (quoting

United States v. Clizer, 464 F.2d 121, 123 n.2 (9th Cir. 1972)). Determining whether there

is an express provision in the First Step Act that applies to the good time credit amendment


       8
        Appendix A at 43-44, Motion for Habeas Relief [etc.], Docket No. 162.

                                              -4-
is a question of statutory interpretation. “‘The preeminent canon of statutory interpretation

requires [the court] to presume that [the] legislature says in a statute what it means and means

in a statute what it says there. Thus, [the court’s] inquiry begins with the statutory text, and

ends there as well if the text is unambiguous.’” Satterfield v. Simon & Schuster, Inc., 569

F.3d 946, 951 (9th Cir. 2009) (quoting McDonald v. Sun Oil Co., 548 F.3d 774, 780 (9th Cir.

2008)).

       Title 1 of the First Step Act, entitled “Recidivism Reduction,” consists of seven

sections.9 The amendment at issue here is found in Section 102 of Title 1. More specifically,

the amendment at issue here is found in Section 102(b). Section 102(b) is entitled

“Prerelease Custody” and it has three subsections: 1) In General, 2) Effective Date, and 3)

Applicability.10 Subsection 102(b)(1) in turn has two additional subsections. Subsection

102(b)(1)(A) sets out the amendment to the good time credit statute discussed above.11

Subsection 102(b)(1)(B) sets out the new subsection (g) being added to 18 U.S.C. § 3624.12

Subsection (g) is entitled “Prerelease Custody or Supervised Release for Risk and Needs

Assessment System Participants.”13 Subsection (g) involves a new recidivism program, the



       9
          Id. at 1-2.
       10
           Id. at 43-53.
       11
           Id. at 43-44.
       12
           Id. at 44-52.
       13
           Id. at 44.

                                              -5-
risk and needs assessment system, and the Attorney General was given 210 days after the

enactment of the First Step Act in which to release a completed risk and needs assessment

system. 18 U.S.C. § 3632(a). 210 days after December 18, 2018 is July 19, 2019.

       Subsection 102(b)(2), the “Effective Date” subsection, provides that “[t]he

amendments made by this subsection shall take effect beginning on the date that the Attorney

General completes and releases the risk and needs assessment system under subchapter D of

chapter 229 of title 18, United States Code, as added by section 101(a) of this Act.”14 This

language is unambiguous.15 It plainly states that the amendments in Section 102(b) do not

take effect until the Attorney General releases the risk and needs assessment system, which

is due on July 19, 2019. Other district courts around the country have reached the same

conclusion. See United States v. Richards, Case No. 3:05-cr-00185, 2019 WL 2008572, at

*4 (M.D. Tenn. May 7, 2019) (“[a]lthough Richards argues that the effective-date provision

does not apply to the good-time fix, virtually every court in the country confronted with the

question has concluded that it does and that, as a result, motions seeking relief under the FSA

now are premature”); United States v. Sirois, Case No. 1:11-cr-00206-JAW-2, 2019 WL

1923632, at *2 (D. Me. April 30, 2019) (citation omitted) (“the good time credit provisions

of the First Step Act are not yet effective” because “Section 102(b)(2) of the Act specifically

provides that the amendments made in subsection 102(b) of the Act take effect only when

       14
        Appendix A at 52-53, Motion for Habeas Corpus Relief [etc.], Docket No. 162.
       15
        Section 102 is hard to read because of the use of quotation marks to set off the
language being amended or added. But carefully read, it is not ambiguous.

                                              -6-
the Attorney General completes the ‘risk and needs assessment system’ required by Section

101(a) of the Act”); Crittendon v. White, Case No. 1:19-cv-669, 2019 WL 1896501, at *1

(M.D. Pa. April 29, 2019) (good time credit amendment does “not take effect until the

Attorney General completes the ‘risk and needs assessment system’”); United States v. Yates,

Case No. 15-40063-01-DDC, 2019 WL 1779773, at *3 (D. Kan. April 23, 2019) (“[c]ourts

have concluded that the plain language of § 102 of the First Step Act mandates the change

to good-time credit calculations after the Attorney General releases the risk and needs

assessment system mandated by the Act”); Matthews v. Williams, 4:19CV5182019 WL

1639776, at *2 (N.D. Ohio, April 16, 2019) (citation omitted) (“[t]he First Step Act is

explicit about the effective date of the new good-time provisions[,]” which is on the date that

“the Attorney Genreal completes and releases the risk and needs assessment system”); United

States v. Scouten, Case No. 13-CR-20S, 2019 WL 1596881, at *1 (W.D.N.Y. April 15, 2019)

(citation omitted) (“[b]y the plain terms of the Act, the provision is not effective until the

Attorney General completes the risk and needs assessment system”); Johnson v. Bureau of

Prisons, Case No. 4:19-cv-224-O, 2019 WL 1569360, at *1 (N.D. Tex. April 11, 2019) (“the

good-time-credit change will not take effect until the attorney general completes the ‘risk and

needs assessment system’ required to be completed within 210 days after the December 21,

2018 enactment, as provided by §§ 101(a) and 102(b)(2) of the FSA 2018”); United States

v. Parrett, Case No. 01-CR-168-JPS, 2019 WL 1574815, at *1 (E.D. Wis. April 11, 2019)

(“the Act’s good-time provisions have not yet taken effect; before they do, the Attorney


                                              -7-
General must complete the ‘risk and needs assessment system’”); United States v. Powell,

Case No. 5:11-cr-75-JMH-1, 2019 WL 1521972, at *3 (E.D. Ky. April 8, 2019) (provision

amending good time credit statute “has not yet taken effect”); Roy v. United States Bureau

of Prisons, Case No. 2:19-CV-59-RMP, 2019 WL 1441622, at *1 (E.D. Wash. April 1, 2019)

(“[t]he good-time provisions of the First Step Act . . . did not become effective when the Act

took effect on December 21, 2018”).

         Murgia’s arguments that the effective date in Section 102(b)(2) does not apply to the

good time credit amendment are unavailing. Murgia argues that it makes little sense for there

to be a delayed effective date for the good-time fix because the BOP could begin calculating

good time credit pursuant to the amendment immediately. While this may be correct, as

noted above, the court must assume that Congress said what it meant and meant what it said,

which was that the Section 102(b) amendments would not take effect until the Attorney

General completes the risk and needs assessment system, which he has until July 19, 2019

to do.

         Murgia also suggests that “[g]iven the apparent purpose of the legislation to rectify

an earlier mistake, it seems unlikely that Congress intended the effective date to be any time

other than the date of enactment.” Gozlon-Peretz v. United States, 498 U.S. 395, 405 (1991).

But in light of the unambiguous language in Section 102(b) of the First Step Act, Congress

did apparently intend to delay the effective date of both amendments contained in Section

102(b) until the Attorney General completes the risk and needs assessment system.


                                              -8-
       Finally, Murgia argues that a delayed effective date for the amendment to the good

time credit statute would violate his due process and equal protection rights.

              The law is clear that inmates are not a suspect class. As to the
              question of fundamental rights, the good time credit statute
              merely authorizes the BOP to offer prisoners the benefit of a
              reduced sentence in exchange for good behavior. It therefore
              does not implicate any fundamental right implicitly or explicitly
              guaranteed by the Constitution.

Perez v. Zenk, No. 04-CV-5069 (CBA), 2005 WL 990696, at *4 (E.D.N.Y. Apr. 11, 2005)

(internal citations omitted). “[A] classification neither involving fundamental rights nor

proceeding along suspect lines is accorded a strong presumption of validity and must be

upheld if there is a rational relationship between the disparity of treatment and some

legitimate governmental purpose.” Aleman v. Glickman, 217 F.3d 1191, 1200 (9th Cir.

2000) (citation omitted). The rational basis test sets a low bar. Interpipe Contracting, Inc.

v. Becerra, 898 F.3d 879, 903 (9th Cir. 2018). The court “asks whether ‘there is any

reasonably conceivable state of facts that could provide a rational basis for the classifica-

tion.’” Fowler Packing Company, Inc. v. Lanier, 844 F.3d 809, 815 (9th Cir. 2016) (quoting

F.C.C. v. Beach Comms., Inc., 508 U.S. 307, 313 (1993)).

       Murgia suggests that the only conceivable reason for the delayed effective date is

administrative convenience but he argues that this is not a rational basis for the delay because

the BOP could easily “implement the computerized adjustment to update release dates.”16



       16
         Reply in Support of Motion for Habeas Corpus Relief at 12, Docket No. 166.

                                              -9-
Plaintiff, on the other hand, argues that the BOP would have “to redo sentence computations

for 183,000-plus federal inmate[s] and prepare to process the hundreds, if not thousands, of

immediate release and transfer dates overnight.”17 If the court had jurisdiction of Murgia’s

habeas petition, it would conclude, based on what is currently before it, that there was a

rational basis for Congress to delay the effective date of the amendment to the good time

credit statute because it is conceivable that the BOP needed some amount of time to prepare

for the change affected by the First Step Act’s amendment to the good time credit statute.

                                        Conclusion

       Based on the foregoing, Murgia’s motion for habeas corpus relief and interim

conditional release is denied.

              DATED at Anchorage, Alaska, this 22nd day of May, 2019.

                                                   /s/ H. Russel Holland
                                                   United States District Judge




       17
        Opposition to Motion for Interim and Habeas Relief [etc.] at 13, Docket No. 164.


                                            -10-
